220 A.2d 474 (1966)
Robert A. WEBSTER, Exr., Estate of Frank Z. LaDuke
v.
Catherine F. LaDUKE.
No. 1006.
Supreme Court of Vermont. Rutland.
June 7, 1966.
Frank L. Bunting, Brandon, for plaintiff.
*475 O'Neill, Delaney & Valente, Rutland, for defendant.
Before HOLDEN, C. J., and SHANGRAW, BARNEY, SMITH and KEYSER, JJ.
PER CURIAM.
This is a purported appeal from a decree of foreclosure of a Mortgage decreed by the Rutland County Court of Chancery on January 2, 1966. No permission from the court below to take the appeal here appears in the record before us as required by 12 V.S.A. § 4601. We are without authority to entertain the appeal. See Factory Point Nat. Bank v. Equinox Co., 110 Vt. 277, 299, 5 A.2d 462. The entry order is "Appeal Dismissed."